Herbert, J.,
concurring. I concur in the majority opinion 8,jid judgment for the reaspn that lawyers, in the practice qf *165their profession, in the service of the public should be allowed to use every procedure provided in the Constitution or statutes duly enacted by the General Assembly. See also Section 2506.01 of the Eevised Code, which provides that:
“The appeal provided in Sections 2506.01 to 2506.04, inclusive, of the Eevised Code is in addition to any other remedy of appeal provided by law.'” (Emphasis added.)